Sanderson, J.
This is a petition by the executor under the will of Sarah J. F. Smith for instructions.
*287The questions asked are: (1) “To what properties mentioned in the inventory is Marion S. Ferguson entitled?”
(2) “What properties mentioned in the inventory pass to Marion S. Ferguson under paragraph 10 of the will?” and
(3) “To what properties mentioned in the inventory did Marion S. Ferguson, become entitled in the lifetime of the testatrix?”
Marion S. Ferguson is the wife of the executor and stepdaughter of the testatrix. After making bequests of money and specific articles, the testatrix provided in the tenth clause as follows: “I give to Marian S. Ferguson of said New Bedford, Two Thousand Dollars ($2,000.), and it is my wish that she will see to it that my lot in the cemetery at South Dartmouth is kept in good condition by the cemetery authorities, I having in this will provided for the expense of such care. I also give to said Marian my Gold-Band China Tea Set, my Gold-Framed Parlor Mirror, my Mahogany Book Case and the Books contained therein, the Portraits of Grandfather and Grandmother Smith taken together, a Picture of Four Generations, my Mahogany Parlor Table, my Piano and all articles of every kind owned by me which may be in her possession at the time of my death.” The testatrix kept the bulk of her property, which was in the form of securities, in a safe deposit box, which also contained a gold watch and chain, owned by Marion S. Ferguson, who will be referred to as the claimant.
The judge found that the relations between the claimant and testatrix were very close and continued so until the death of the latter; that the testatrix made the will in question on March 20, 1925, and so informed the claimant on the next day; that two or three months later, the testatrix, who was then staying at the claimant’s home, handed her the key to the safe deposit box, saying: “This is the key to my safe deposit box. I will put it with the keys to the trunk in the little bag and place it between the mattress and the feather bed, so that in case anything happens to me you have the key in your possession, go to the safe deposit box and take out the things which belong to you”; that the claimant then gave her the key to the door of the spare chamber in *288the claimant’s house, and the testatrix, having put the safe deposit box key in the bag, placed it between the mattress and the feather bed in that room, where it remained until her death; that at one time when the claimant was making the bed she looked into the bag. and saw the key there; that the testatrix had another key to the deposit box which she thereafter used in going to the box; that no arrangement was made for the claimant to go to the safe deposit box in the lifetime of the testatrix, and she did not go. The judge further found that there was no gift of this property by the testatrix in her lifetime to the claimant, other than the gold watch and chain. After the death of the testatrix the claimant went to the safe deposit box with her husband and took out the contents which he, as executor, included in the inventory of the estate.
The claimant testified that the chamber door was kept locked and that she retained the key to that door. The judge found that when the testatrix went from the claimant’s house to the hospital, where she died, she left on the bureau in the room she had been occupying a diamond ring, cameo pin and cameo locket; that there was no intention on her part to give these articles to the claimant; and that they were not in legal contemplation in the possession of the claimant at the time of "the death of the testatrix. The claimant does not contend that the testatrix in her lifetime made a gift to her of any of the property or evidences of property in the deposit box, except the gold watch and chain, nor of the jewelry left by the testatrix on the bureau in her house; but she does contend that she was in possession of all of this property and that it all passed to her under the tenth clause of the will.
When the testatrix broke up her home in 1923 she sent a load of furniture to the claimant. The judge of probate found that it did not appear that she made a completed gift of these articles at that time. We cannot say that this finding was wrong. It was for him to determine what weight should be given to the testimony of witnesses whom he saw and heard. The claimant testified that a piano was part of this load. The finding was also made that later, when the *289testatrix made her will, it was her intention, as shown by the words “my Piano and all articles of every kind owned by me which may be in her possession at the time of my death” in the tenth clause, to make a completed gift to her of those articles. The fact that the piano was a part of that load of furniture and is also named in this clause of the will lends some support to the finding made.
In the clauses preceding the tenth, the testatrix made several bequests of money, and in the tenth an additional bequest of money to the claimant. If the claimant’s contentions were maintained, all these legacies would fail. It is improbable that the testatrix intended by the words used in the tenth clause to accomplish that result.
The testatrix, by what she did with the key, did not relinquish possession and control of the safe deposit box. In the conclusion of the judge of probate — that the claimant was not in possession of the contents of the box at the time of death of the testatrix — we discover no error of law. There is nothing in the will or in her conduct to indicate an intention that the claimant should have possession of the jewelry left by the testatrix on the bureau in the claimant’s house before she went to the hospital, where she died; nor to show that she intended it to pass to the claimant under the will.

Decree affirmed.